COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Tchalla Rhashaed Washington v. The State of Texas

Appellate case number:    01-12-00460-CR

Trial court case number: 21808

Trial court:              411th District Court of Polk County

        The reporter’s record filed in the above-referenced appeal is not complete because the
exhibits have not been filed. The clerk’s record reflects that appellant requested that the
complete record be filed and reflects that appellant is indigent. See TEX. R. APP. P. 34.6, 35.3(b).
The court reporter is ordered to file in this Court all exhibits admitted at trial, as listed in
reporter’s record volume one, “Master Index,” no later than May 6, 2013. See TEX. R. APP. P.
35.3(c).

      Appellant’s request that he be provided with a copy of State’s Exhibit 13, “Reporter’s
Record Dated 7-20-2011,” is granted. The Clerk of this Court is directed to send to appellant a
complete copy of the exhibit record once it has been filed by the court reporter.

       Appellant’s motion for extension of time to file a pro se response to the Anders brief filed
by counsel is granted. Appellant’s pro se response must be filed no later than July 1, 2013.

       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: April 17, 2013